UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-7809
RODDRICK KEMTRELL MCDONALD,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
              Richard L. Voorhees, District Judge.
                    (CR-94-44, CA-00-77-V)

                      Submitted: March 26, 2003

                       Decided: April 18, 2003

     Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.



Reversed and remanded in part and dismissed in part by unpublished
per curiam opinion.


                             COUNSEL

Roddrick Kemtrell McDonald, Appellant Pro Se. Thomas Richard
Ascik, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MCDONALD
                               OPINION

PER CURIAM:

   Roddrick Kemtrell McDonald appeals from the district court’s
order dismissing his 28 U.S.C. § 2255 (2000) motion as untimely
under the Antiterrorism and Effective Death Penalty Act. An appeal
may not be taken from the final order in a habeas corpus proceeding
unless a circuit justice or judge issues a certificate of appealability
(COA). 28 U.S.C. § 2253(c)(1) (2000). When, as here, a district court
dismisses a § 2255 motion solely on procedural grounds, a certificate
of appealability will not issue unless the movant can demonstrate both
"(1) ‘that jurists of reason would find it debatable whether the petition
states a valid claim of the denial of a constitutional right’ and (2) ‘that
jurists of reason would find it debatable whether the district court was
correct in its procedural ruling.’" Rose v. Lee, 252 F.3d 676, 684 (4th
Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.
denied, 534 U.S. 941 (2001).

   McDonald claims in his § 2255 motion that his Sixth Amendment
right to effective assistance of counsel was violated when his counsel
failed to make objections to the indictment; failed to subpoena wit-
nesses and records that he stated would show that he was in Palm
Beach, Florida, and not in North Carolina, at the time of the conspir-
acy; and did not permit him to testify, which McDonald alleges was
also in violation of his Sixth Amendment right to testify at his trial.

    As to the ineffective assistance claims not involving the indictment,
McDonald has satisfied the first of the requirements for a COA under
Slack. See, e.g., Washington v. Murray, 952 F.2d 1472, 1476 (4th Cir.
1991) (attorney’s failure to present exculpatory evidence is ordinarily
deficient "unless some cogent tactical or other consideration justified
it."); Bassette v. Thompson, 915 F.2d 932, 940-41 (4th Cir. 1990)
(petitioner must proffer the identification of potential witnesses and
their specific testimony that allegedly would have been favorable);
Rock v. Arkansas, 483 U.S. 44, 51-52 (1987) (constitutional right to
testify on own behalf); Sexton v. French, 163 F.3d 874, 881-82 (4th
Cir. 1998) (trial counsel has burden of informing defendant of nature
and existence of right). And as discussed below, the district court’s
procedural ruling was incorrect in light of a recent Supreme Court
                     UNITED STATES v. MCDONALD                         3
case, of which the district court did not have the benefit. Therefore,
McDonald has satisfied the second requirement as well, and we grant
a certificate of appealability as to the ineffective assistance claims
concerning counsel’s failure to subpoena witnesses and records and
the denial of McDonald’s right to testify.
   The Supreme Court has recently held that "for federal criminal
defendants who do not file a petition for certiorari with this Court on
direct review, § 2255’s one-year limitation period starts to run when
the time for seeking such review expires." Clay v. United States, 123
S. Ct. 1072, 1079 (2003). Clay overrules this court’s ruling in United
States v. Torres, 211 F.3d 836, 837 (4th Cir. 2000), which held where
the movant failed to petition for certiorari, the conviction becomes
final for purposes of the AEDPA upon issuance of the mandate by the
court of appeals.
   The district court relied upon Torres in determining that McDon-
ald’s § 2255 motion was late under the AEDPA. Under the Supreme
Court’s recent ruling in Clay, McDonald’s § 2255 motion appears to
be timely filed. We therefore reverse the district court’s order denying
the § 2255 motion as untimely and remand for the district court to
proceed with consideration of the merits of the motion in the first
instance.
   We deny a certificate of appealability and dismiss the appeal as to
the ineffective assistance issue related to the challenges to the indict-
ment. McDonald’s direct appeal challenged the sufficiency of the
indictment in terms of fatal variance. Because this court has decided
the fatal variance issues, and any remaining claims related to the
indictment are deemed frivolous, it is not debatable whether the claim
properly states the denial of a constitutional right. We therefore dis-
miss this portion of the appeal.
  We deny McDonald’s motion to place the case in abeyance for
Clay v. United States as moot. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.
                                   REVERSED AND REMANDED IN
                                         PART; DISMISSED IN PART